ORDER
PER CURIAM.
Andre Davis (Movant) appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his post-conviction motion in that (1) his appellate counsel was ineffective for not appealing his point that the trial court erred in finding Movant a prior felony offender, and (2) his trial counsel was ineffective for failing to file a motion in limine to exclude references to Movant’s possession of a false Maryland driver’s license and failing to object when it was introduced at trial. We affirm.
We have reviewed the briefs of the parties, the transcript, and the legal file. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).